 

Exhibit 10.1

 

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT (this
“Extension Agreement and Amendment”) is entered into effective as of October 23,
2015 (the “Effective Date”), among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware
limited partnership, as borrower (the “Borrower”), each Person designated on the
signature pages hereto as an “Extending Lender” (collectively, the “Extending
Lenders”) (each Lender that is not an Extending Lender is herein referred to as
a “Non-Extending Lender” and collectively, the “Non-Extending Lenders”), and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of September 26, 2011 (as amended by that
certain First Amendment to Credit Agreement, effective as of September 30, 2011,
that certain Extension Agreement and Second Amendment to Credit Agreement,
effective as of September 26, 2012, that certain Extension Agreement and Third
Amendment to Credit Agreement, effective as of October 28, 2013, that certain
Fourth Amendment to Credit Agreement, effective as of December 23, 2013, and
that certain Extension Agreement and Fifth Amendment to Credit Agreement,
effective as of October 6, 2014, and as further amended, restated, or otherwise
modified from time to time, the “Credit Agreement”).

 

WHEREAS, pursuant to the Extension Agreement and Second Amendment, the Scheduled
Maturity Date for all Lenders was extended to September 26, 2017; and pursuant
to the Extension Agreement and Third Amendment, the Scheduled Maturity Date for
all Lenders was extended to September 26, 2018 and the Aggregate Commitments
were reduced to $1,975,000,000, and pursuant to the Extension Agreement and
Fifth Amendment, the Scheduled Maturity Date for certain Lenders was extended to
September 26, 2019.

 

WHEREAS, Borrower has requested that the Scheduled Maturity Date be extended
from September 26, 2019 to September 26, 2020 pursuant to Section 2.14 of the
Credit Agreement (the “Extension”), and has also requested that Section 2.02(e)
the Credit Agreement be amended to increase the maximum number of Interest
Periods in effect with respect to Committed Loans.

 

WHEREAS, subject to the terms and conditions set forth herein, the undersigned
Extending Lenders are willing to agree to the Extension, and the parties hereto
are willing to agree to amend the Credit Agreement as set forth in Sections 2
and 3 below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.       Definitions. Unless otherwise defined in this Extension
Agreement and Amendment, terms used in this Extension Agreement and Amendment
which are defined in the Credit Agreement shall have the meanings assigned to
such terms in the Credit Agreement. The interpretive provisions set forth in
Section 1.02 of the Credit Agreement shall apply to this Extension Agreement and
Amendment.

 

SECTION 2.       Extension of Scheduled Maturity Date. Subject to the
satisfaction of the conditions precedent set forth in Section 4 below, effective
as of the Effective Date:

 

(a)          Consent; Extension Effective Date. (i) Each Extending Lender hereby
consents to the Extension, and (ii) the Scheduled Maturity Date with respect to
each Extending Lender is September 26, 2020. Each Non-Extending Lender’s (other
than UBS AG, Stamford Branch (“UBS”)) existing Scheduled Maturity Date,
September 26, 2019, and UBS’ existing Scheduled Maturity Date of September 26,
2018, shall each remain in effect.

 

 

 

 

(b)          Notice and Certificate Requirements. The parties hereto agree that
(i) the time period with respect to notice of request for extension and the 15
day Lender notice requirement set forth in Section 2.14(a) of the Credit
Agreement is hereby waived and shall not be applicable to the Extension, and
(ii) the certification by the Borrower required by Section 2.14(b) of the Credit
Agreement is hereby satisfied by the Borrower’s execution and delivery of this
Extension Agreement and Amendment.

 

SECTION 3.       Amendments to the Credit Agreement. The Credit Agreement is
amended as follows, effective as of the Effective Date.

 

(a)          Amendment to the Cover Page of the Credit Agreement. The cover page
of the Credit Agreement is amended and restated in its entirety as set forth on
Annex A hereto.

 

(b)          Amendments to Section 1.01 (Definitions).

 

(i)The definition of “Anti-Corruption Laws” is hereby added in Section 1.01 of
the Credit Agreement as follows:

 

“Anti-Corruption Laws” has the meaning specified in Section 5.15.

 

(i)The definition of “Arrangers” in Section 1.01 of the Credit Agreement is
amended and restated in its entirety as follows:

 

“Arranger” means either Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Mizuho Bank, Ltd. or RBC Capital Markets, in their respective capacities as
co-arrangers and joint bookrunners. As used herein, the term “Arranger” shall
mean “each Arranger” or the “applicable Arranger” as the context may require.

 

(ii)The definition of “Federal Funds Rate” in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

(c)          Amendment to Section 2.02(a) (Borrowings, Conversions and
Continuations of Committed Loans.). The first sentence of Section 2.02(a) of the
Credit Agreement is amended and restated in its entirety as follows:

 

 2 

 

 

“Each Borrowing (other than an L/C Borrowing), each conversion of Committed
Loans from one Type to the other, and each continuation of Committed Loans as
the same Type shall be made upon the relevant Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone or (b) a Loan
Notice: provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Loan Notice.”

 

(d)          Amendment to Section 2.02(e) (Borrowings, Conversions and
Continuations of Committed Loans.). Section 2.02(e) of the Credit Agreement is
amended and restated in its entirety as follows:

 

“(e)        After giving effect to all Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than 20 Interest Periods in effect with
respect to Committed Loans.”

 

(e)          Amendment to Section 2.05(a) (Prepayments.). The first sentence of
Section 2.05(a) of the Credit Agreement is amended and restated in its entirety
as follows:

 

“The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans, in whole or in part without
premium or penalty; provided that (i) such notice must be in the form of Exhibit
F or another form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m., New York time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and (B)
one Business Day prior to any date of prepayment of Base Rate Loans; (ii) any
prepayment of Fixed Period Eurodollar Rate Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.”

 

(f)          Addition of a New Section 5.15 (Anti-Corruption Laws). The Credit
Agreement is amended to add a new Section 5.15 as follows:

 

“5.15 Anti-Corruption Laws. The Borrower and its Subsidiaries are in compliance,
in all material respects, with (i) the United States Foreign Corrupt Practices
Act of 1977, as applicable to them, and (ii) other similar anti-corruption
legislation in other jurisdictions in which they maintain assets or actively
engage in business, which are applicable to them (collectively, the Laws
referred to in the preceding clauses (i) and (ii), the “Anti-Corruption Laws”)
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.”

 

(g)          Addition of a New Section 6.12 (Anti-Corruption Laws). The Credit
Agreement is amended to add a new Section 6.12 as follows:

 

“6.12    Anti-Corruption Laws. Comply in all material respects with the
Anti-Corruption Laws applicable to it.

 

(h)          Addition of a New Section 7.13 (Anti-Corruption Laws). The Credit
Agreement is amended to add a new Section 7.13 as follows:

 

“7.13    Anti-Corruption Laws. Use the proceeds of any Credit Extension in
furtherance of an offer, payment, promise to pay, or authorization of payment or
giving of money, or anything else of value by the Borrower or any of its
Subsidiaries which is in violation of any Anti-Corruption Laws applicable to
it.”

 

 3 

 

 

(i)          Addition of a New Exhibit F (Notice of Loan Prepayment) to the
Credit Agreement. The Credit Agreement shall be amended to add a new Exhibit F
in the form of Annex B attached hereto.

 

SECTION 4.       Conditions to Effectiveness. This Extension Agreement and
Amendment shall be effective as of the Effective Date, provided that the
Administrative Agent shall have received:

 

(a)          Counterparts of this Extension Agreement and Amendment executed by
the Borrower and Required Lenders (which may be by telecopy or other electronic
transmission),

 

(b)          A certificate of a Responsible Officer of the Borrower,

 

(i)certifying as to the incumbency and specimen signature of the Responsible
Officer who executes this Extension Agreement and Amendment,

 

(ii)certifying (1) that attached to such certificate is a true and complete copy
of each of the certificate of limited partnership and limited partnership
agreement of Borrower, neither of which have been further amended or modified,
and each of which remains in full force and effect, and (2) that attached to
such certificate is a are true and complete copy of each of the certificate of
formation and limited liability company agreement of the Delegate, neither of
which have been amended or modified and remain in full force and effect,

 

(iii)certifying that attached to such certificate is a true and complete copy of
the resolutions adopted by the board of directors of the Delegate that authorize
the extension of the Scheduled Maturity Date as herein set forth and such
resolutions have not been amended, modified, revoked or rescinded and remain in
full force and effect,

 

(iv)certifying that the Delegation of Control Agreement among the Borrower,
Enbridge Management, and Enbridge Energy Company, Inc. dated as of October 17,
2002 and the amendment thereto dated February 21, 2005 attached as Annex E to
the Corporate Secretary’s Certificate dated September 26, 2011 delivered by the
Delegate in connection with the closing of the Credit Agreement, have not been
amended or modified and remain in full force and effect, and

 

(c)          Fees, for the account of each Extending Lender, in an amount agreed
to be paid by the Borrower pursuant to the letter addressed to the
Administrative Agent executed by the Borrower dated September 21, 2015
requesting the Extension and the amendment set forth in Section 3 above.

 

SECTION 5.       Representations and Warranties. As a material inducement to the
Administrative Agent and the Extending Lenders to execute and deliver this
Extension Agreement and Amendment, the Borrower represents and warrants to the
Extending Lenders that as of the Effective Date, both immediately before and
after giving effect to this Extension Agreement and Amendment, that:

 

(a)          This Extension Agreement and Amendment has been duly authorized,
executed, and delivered by the Borrower and the Credit Agreement as amended
hereby constitutes its legal, valid, and binding obligations enforceable against
it in accordance with their respective terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium, and
similar laws affecting creditors’ rights generally and to general principles of
equity).

 

 4 

 

 

(b)          The representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
Effective Date, after giving effect to this Extension Agreement and Amendment,
except to the extent such representations and warranties relate solely to an
earlier date, in which case, they shall be true and correct as of such date.

 

(c)          As of the date hereof, at the time of and immediately after giving
effect to this Extension Agreement and Amendment, no Default or Event of Default
has occurred and is continuing.

 

(d)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is required to be
obtained or made by the Borrower by any material statutory law or regulation
applicable to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Extension Agreement and Amendment or
the extension of the Scheduled Maturity Date provided for herein. The execution,
delivery, and performance by the Borrower of this Extension Agreement and
Amendment has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) violate the terms of any of
the Borrower’s Organization Documents, (ii) result in any breach of, constitute
a default under, or require pursuant to the express provisions thereof, the
creation of any consensual Lien on the properties of the Borrower under, any
Contractual Obligation to which the Borrower is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or its property is subject, or (iii) violate any Law, in each case with respect
to the preceding clauses (i) through (iii), which would reasonably be expected
to have a Material Adverse Effect.

 

SECTION 6.       Effect; Affirmation and Ratification of Loan Documents. This
Extension Agreement and Amendment (a) except as expressly provided herein, shall
not be deemed to be a consent to the modification or waiver of any other term or
condition of the Credit Agreement or of any of the instruments or agreements
referred to therein and does not constitute a waiver of compliance or consent to
noncompliance by the Borrower with respect to the terms, provisions, conditions
and covenants of the Credit Agreement and (b) shall not prejudice any right or
rights which the Administrative Agent or the Lenders may now have under or in
connection with the Credit Agreement, as amended by this Extension Agreement and
Amendment. Except as otherwise expressly provided by this Extension Agreement
and Amendment, all of the terms, conditions and provisions of the Credit
Agreement and the other Loan Documents shall remain the same, including, without
limitation, all of the Borrower’s obligations and covenants under each Loan
Document. It is declared and agreed by each of the parties hereto that the
Credit Agreement, as amended hereby, and the other Loan Documents, from and
after the Effective Date, shall continue in full force and effect and are hereby
ratified and confirmed in all respects, and that this Extension Agreement and
Amendment and such Credit Agreement shall be read and construed as one
instrument. The Borrower represents and acknowledges that it has no claims,
counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of its obligations thereunder. From and after the Effective Date,
each reference in the Credit Agreement, including the schedules and exhibits
thereto and the other documents delivered in connection therewith, to the
“Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, shall mean and be a reference to the Credit Agreement as amended
hereby, respectively.

 

 5 

 

 

SECTION 7.       Miscellaneous. This Extension Agreement and Amendment shall for
all purposes be construed in accordance with and governed by the laws of the
State of New York and applicable federal law. The captions in this Extension
Agreement and Amendment are for convenience of reference only and shall not
define or limit the provisions hereof. This Extension Agreement and Amendment
may be executed in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which together shall constitute one
instrument. In proving this Extension Agreement and Amendment, it shall not be
necessary to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Extension Agreement and Amendment by facsimile
or in electronic form shall be effective as the delivery of a manually executed
counterpart. This Extension Agreement and Amendment shall be a “Loan Document”
as defined in the Credit Agreement.

 

SECTION 8.       Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS
EXTENSION AGREEMENT AND AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Extension Agreement and
Amendment to be duly executed and delivered by their proper and duly authorized
officers effective as of the date and year first above written.

 

  ENBRIDGE ENERGY PARTNERS, L.P.,   a Delaware limited partnership, as Borrower
        By: ENBRIDGE ENERGY MANAGEMENT,     L.L.C., as delegate of Enbridge
Energy Company, Inc., its General Partner             By: /s/ STEPHEN J. NEYLAND
      Name: Stephen J. Neyland       Title: Vice President - Finance

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent         By: /s/ JAMES K.G.
CAMPBELL     Name:  James K.G. Campbell     Title:  Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  BANK OF AMERICA, N.A., as an Extending Lender, a L/C Issuer and Swing Line
Lender         By: /s/ JAMES K.G. CAMPBELL     Name:  James K.G. Campbell    
Title:  Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  ROYAL BANK OF CANADA, as an Extending Lender and an L/C Issuer           By:  
/s/ TIM VANDEGRIEND     Name: Tim VandeGriend     Title: Authorized Signatory

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  EXPORT DEVELOPMENT CANADA, as an Extending Lender         By: /s/ HIVDA
MORISSETTE     Name: Hivda Morissette     Title:   Asset Manager         By: /s/
VICTOR SAMUEL     Name: Victor Samuel     Title:   Asset Manager

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  WELLS FARGO BANK, N.A., as an Extending Lender         By: /s/ JEFFREY COBB  
  Name: Jeffrey Cobb     Title:  Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  MIZUHO BANK, LTD., as an Extending Lender         By: /s/ ROB MACKINNON    
Name: Rob Mackinnon     Title: Senior Vice President, Canada Branch

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as an Extending Lender         By: /s/
JAMES D. WEINSTEIN     Name: James D. Weinstein     Title:  Managing Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  MORGAN STANLEY BANK, N.A., as an Extending Lender         By: /s/ MICHAEL KING
    Name: Michael King     Title: Authorized Signatory

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an Extending Lender         By: /s/
STEPHEN W. WARFEL     Name: Stephen W. Warfel     Title:  Managing Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  BNP PARIBAS, as an Extending Lender         By: /s/ CLAUDIA ZARATE     Name:
Claudia Zarate     Title: Director         By: /s/ NICOLAS ANBERREE     Name:
Nicolas Anberree     Title: Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  DNB CAPITAL LLC, as an Extending Lender         By: /s/ ROBERT DUPREE    
Name: Robert Dupree     Title:  Senior Vice President         By: /s/ JOE HYKLE
    Name: Joe Hykle     Title: Senior Vice President

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as an Extending Lender         By: /s/ JUAN
JAVELLANA     Name: Juan Javellana     Title:  Executive Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  CITIBANK, N.A., as an Extending Lender         By: /s/ PETER KARDOS     Name:
Peter Kardos     Title: VP

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as an Extending Lender         By: /s/ MING
K. CHU     Name: Ming K. Chu     Title: Vice President         By: /s/ JOHN S.
MCGILL     Name: John S. McGill     Title: Director

 

[SIGNATURE PAGE TO

EXTENSION AGREEMENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

Annex A

 

EXECUTION VERSION

 

 



Published CUSIP Number: 29250HAG3

 

CREDIT AGREEMENT

 

Dated as of September 26, 2011

 

among

 

ENBRIDGE ENERGY PARTNERS, L.P.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

Swing Line Lender

and

an L/C Issuer,

 

ROYAL BANK OF CANADA,

as an L/C Issuer

 

and

 

The Lenders Party Hereto

 

ROYAL BANK OF CANADA,

Syndication Agent

 

MORGAN STANLEY BANK, N.A.,

CITIBANK, N.A.

and

MIZUHO BANK, LTD.,

Co-Documentation Agents

 

 

BANK OF AMERICA MERRILL LYNCH,

MIZUHO BANK, LTD.

and

RBC CAPITAL MARKETS

Joint Lead Arrangers and Joint Bookrunners

 



 

 

 

 

 

Annex B

 

EXHIBIT F

 

NOTICE OF LOAN PREPAYMENT

 

TO: Bank of America, N.A., as [Administrative Agent][Swingline Lender]     RE:
Credit Agreement, dated as of September 26, 2011, by and among Enbridge Energy
Partners, L.P., a Delaware limited partnership (the “Borrower”), the Lenders and
Bank of America, N.A., as Administrative Agent, Swingline Lender and an L/C
Issuer (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)    
DATE: [Date]    

 

The Borrower hereby notifies the Administrative Agent that on _____________1
pursuant to the terms of Section 2.05 (Prepayments) of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

¨  Optional prepayment of Committed Loans in the following amount(s):

 

¨  Eurodollar Rate Loans: $___________2

Applicable Interest Period:______________

 

¨  Base Rate Loans: $_____________3

 

¨  Optional prepayment of Swing Line Loans in the following amount:

$_______________4

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



1 Specify date of such prepayment.

2 Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

3 Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

4 Any prepayment of Swingline Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

 

 

 

 

  ENBRIDGE ENERGY PARTNERS, L.P.           By:   ENBRIDGE ENERGY MANAGEMENT,
L.L.C.,     as delegate of Enbridge Energy Company, Inc., its General Partner  
          By:       Name:       Title:  

 

 

 

